DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive. 

Enablement 
	The applicant alleges “[t]he skilled person knew that reusable machine learning is not limited to ‘a particular dataset’”. The examiner disagrees. Applicant’s statements regarding the knowledge of one of ordinary skill in the art consist of mere attorney argument, and are not supported by any evidence. See Icon Health & Fitness, Inc. v. Strava, Inc., 849 F.3d 1034, 1043 (Fed. Cir. 2017)(“Attorney argument is not evidence.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997)(“Counsel’s argument cannot take the place of evidence lacking in the record.”); In re Huang, 100 F.3d 135, 139–40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). Therefore, since the applicant did not provide evidence, the applicant’s argument is not persuasive.
	 
	The applicant “[t]he data scientist knew his arbitrary data and arbitrary ML model were ready to share and use with cloud providers with little or no experimentation”. The examiner disagrees. First, as noted in the rejection filed 1/20/22, machine learning has hundreds of algorithms and is still rapidly growing. Second, the applicant does not provide evidence one of ordinary skill would be able to make and use the invention over “hundreds of algorithms and is still rapidly growing”.  Third, Applicant’s statements regarding the knowledge of one of ordinary skill in the art consist of mere attorney argument, and are not supported by any evidence. See Icon Health & Fitness, Inc. v. Strava, Inc., 849 F.3d 1034, 1043 (Fed. Cir. 2017)(“Attorney argument is not evidence.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997)(“Counsel’s argument cannot take the place of evidence lacking in the record.”); In re Huang, 100 F.3d 135, 139–40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). Therefore, since the machine learning algorithm would encompass hundreds of algorithms and applicant did not provide evidence of what the data scientist “knew”, the applicant’s argument is not persuasive.
	Regarding the state of the art, the applicant alleges “the data scientist knew that Claim l's recited ‘training of the machine learning algorithm with the dataset’ was commercialized ‘as a service’ by ‘many cloud providers’. The examiner disagrees. First, the applicant explicitly notes that Zhang discloses “must disclose the data to the cloud provider to run the training task” (applicant’s bolding). The applicant has not disclosed “the data”. Second, as noted in the rejection filed 1/20/22, machine learning has hundreds of algorithms and is still rapidly growing.  Third, applicant’s statements regarding the knowledge of one of ordinary skill in the art consist of mere attorney argument, and are not supported by any evidence. See Icon Health & Fitness, Inc. v. Strava, Inc., 849 F.3d 1034, 1043 (Fed. Cir. 2017)(“Attorney argument is not evidence.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997)(“Counsel’s argument cannot take the place of evidence lacking in the record.”); In re Huang, 100 F.3d 135, 139–40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). Therefore, since the applicant did not supply “the data”,  the machine learning algorithm would encompass hundreds of algorithms and applicant did not provide evidence of what the data scientist “knew”, the applicant’s argument is not persuasive.
	The applicant alleges “[a]ccuracy is not part of the claims”. The examiner disagrees. The examiner submits the full scope claim encompasses predictions that are both accurate (functional) and inaccurate (i.e. non-functional).  Inaccurate (non-functional) predictions would not enable the claims. Once again, paragraph [0036] explicitly discloses “because some or most configurations of algorithm 110 may still need training or retraining, accuracy prediction may be difficult or impossible”(underline added).  MPEP 2164.06(a) I discloses “[e]nablement serves the dual function of ensuring adequate disclosure of the claimed invention and of preventing claims broader than the disclosed invention. Broad claim language is used at the peril of losing any claim that cannot be enabled across its full scope.”  Moreover, the Federal Circuit has held:
 “Our precedents make clear that the specification must enable the full scope of the claimed invention. E.g., Sitrick, 516 F.3d at 999 ("The full scope of the claimed invention must be enabled."); Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371 , 1378-79 (Fed. Cir. 2007) ("That full scope must be enabled . . . ."); AK Steel, 344 F.3d at 1244 ("[T]he applicant's specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention."); Genentech, 108 F.3d at 1365 (similar); see Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190 , 1195-96 (Fed. Cir. 1999) ("The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement.").
Trs. of Bos. Univ. v. Everlight Elecs. Co., 896 F.3d 1357, 1364 (Fed. Cir. 2018)
 
Since the claims would encompass inaccurate/non-functional predictions, the full scope of the claims would not be enabled.  Therefore, applicant’s argument is not persuasive.

The applicant alleges paragraph [0093] and figure 6 disclose the data for training the metamodel. The examiner disagrees. The applicant and specification have not disclosed the specific data that is used to train the model in order to give the computer implemented metamodel a prediction functionality. The examiner uses guidance on the application of 35 U.S.C. § 112 to computer-implemented functional claim limitations issued January 7, 2019 (https://www.federalregister.gov/documents/2019/01/07/2018-28283/examining-computer-implemented-functional-claim-limitations-for-compliance-with-35-usc-112) and  MPEP [R-10.2019] to guide the 112(a) enablement rejections. Moreover, page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.” In addition, “Privacy-preserving Machine Learning through Data Obfuscation” (IDS filed 8/19/21) by Zhang et al. disclose, on page 1 top of right col., “[a] training dataset is necessary to train and generate a machine learning model”. Therefore, since the applicant has not provided the data to give functionality to the “metamodel to predict”,  the applicant’s arguments are not persuasive. 

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.





112(a) Enablement 
Claims 1-10, 13-15 and 18-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).
Claims -10, 13-15, 18, 19 and 21-23, 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SVM, ANN, decision tree and random forest for the machine learning algorithm 110, does not reasonably provide enablement for hundreds of algorithms and is still rapidly growing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

	
Wands Factors: for lack of enablement for all machine learning algorithms 

Breadth of Claims:
Claims 1 and 19 broadly claim “machine learning algorithms”. 
The specification paragraph [0027]  discloses “[m]achine learning has hundreds of algorithms and is still rapidly growing”(underline added).
The examiner submits the term “machine learning algorithms” would encompass hundreds of algorithms. 
Claims 16 and 24  explicitly narrow the machine learning algorithm to an artificial neural network (ANN) and are not rejected. Claims 1 and 19 are required to be broader than claims 16 and 24. (See MPEP 2164.08[R-10.2019] “[w]ith respect to dependent claims, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, should be followed. These paragraphs state "a claim in a dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers" and requires the dependent claim to further limit the subject matter claimed.”)
The specification paragraph [0036] discloses “because some or most configurations of algorithm 110 may still need training or retraining, accuracy prediction may be difficult or impossible”(underline added). 
“Automatic Classifier Selection for Non-experts” (IDS filed 8/19/21)  by Reif et al. discloses, on page 2 in the introduction,  “[t]he large variety of data challenges developers of a pattern recognition system to select an appropriate algorithm for their problem… the no free lunch theorem …tells us that there is no learning scheme the can be uniformly better that all other learning schemes for all problem instances”. The applicant has not limited the claims to a particular algorithm and a particular dataset.  
“New Insights Into Learning Algorithms and Datasets” (IDS filed 8/19/21)  by Lee et al. discloses, on page 1 in the introduction,  “[a]ccording to the No Free Lunch Theorems, each learning algorithm can learn effectively over only a limited number of tasks” and “our understanding and interpretation of behavior among these learning algorithm is still very limited”. The applicant has not limited the claims to a particular algorithm that performs effectively over a limited number of tasks. 

Predictability:
The specification paragraph [0036] discloses “because some or most configurations of algorithm 110 may still need training or retraining, accuracy prediction may be difficult or impossible”(underline added). 
The level of ordinary skill:
The examiner submits one of ordinary skill would be a data scientist, as disclosed in paragraph [0003]. However, even with high level of skill, the applicant cannot applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. See MPEP § 2161.01, subsection III, and MPEP § 2164.08.

Therefore, since the machine learning has hundreds of algorithms and the accuracy prediction may be impossible, the claims would not enable one of ordinary skill to make and use the invention across the entire scope of the claims (i.e. all algorithms). 

Claims 1-10, 13-16, 18, 19 and 21-24, 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Wands Factors: for lack of enablement for lack of specific data to train the metamodel to predict
Breadth of Claims:

The examiner submits  a “training a metamodel to predict” would need specific data to train the model. The examiner submits the inference of the “artificial intelligence (AI) inferencing” would include a trained model, as evidence see https://blogs.nvidia.com/blog/2016/08/22/difference-deep-learning-training-inference-ai/. 


    PNG
    media_image1.png
    608
    1080
    media_image1.png
    Greyscale
 
	 
	The applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
	“Privacy-preserving Machine Learning through Data Obfuscation” (IDS filed 8/19/21) by Zhang et al. disclose, on page 1 top of right col., “[a] training dataset is necessary to train and generate a machine learning model”. The applicant explicitly noted, in the remarks filed 8/3/22 that Zhang discloses “must disclose the data to the cloud provider to run the training task”
Predictability:
The applicant’s Background [ 0003] discloses "[d]ataset and model specific training time is unstable" and “cost is unpredictable”.  The examiner submits this is evidence that training is unpredictable because the cost is unpredictable.
The examiner notes that the data used to train the model would be broader that the “celebrated” datasets disclosed by the applicant’s representative in the remarks filed 9/28/21. Moreover, dataset would encompass both real world and synthetic data. 
Amount of Direction:
The applicant has not disclosed the data that is used to train the model for the claimed  “metamodel… to predict a respective fastest subrange of possible values”. Figure 5, Figure 7, Figure 9 and Figure 11 disclose generic “values” for training but does not disclose the actual data used to train the “metamodel… to predict a respective fastest subrange of possible values”.
Paragraph [0076] disclose “if inference dataset 450 is a collection of photographs, then meta-feature 461 may be a count of photographs or an arithmetic mean of pixels per photo, and meta-feature 462 may be a statistical variance of all pixel luminosities of all of the photos or median count of edges of all photos, which may be somewhat rigorous to calculate”. However, the specification is does not expressly disclose the type of data that is used to train the “metamodel… to predict a respective fastest subrange of possible values”. 

The applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
The applicant explicitly noted, in the remarks filed 8/3/22 that “Privacy-preserving Machine Learning through Data Obfuscation” (IDS filed 8/19/21) by Zhang discloses “must disclose the data to the cloud provider to run the training task”. The specification does not disclose specific data for training the machine learning algorithm. 
Lack of Working Examples:
The examiner submits figure 6 and pargraphs [0114- 0131] discloses the genereic metamodel training process. However, the specification does not disclose the actual data used to train the “metamodel to predict”.
The level of ordinary skill:
The examiner submits one of ordinary skill would be a data scientist, as disclosed in paragraph [0003]. However, even with high level of skill, the applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. See MPEP § 2161.01, subsection III, and MPEP § 2164.08.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817